                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                     LONDON

 NEW LONDON TOBACCO MARKET,                       )
 INC., AND FIVEMILE ENERGY, LLC,                  )
                                                  )      Civil No. 6:12-cv-00091-GFVT-HAI
         Plaintiffs,                              )
                                                  )
 v.                                               )      MEMORANDUM OPINION AND
                                                  )             ORDER
 KENTUCKY FUEL CORPORATION AND                    )
 JAMES C. JUSTICE COMPANIES, INC.,                )

         Defendants.


                                       *** *** *** ***

       This matter is before the Court on Defendants’ Motion for Recusal pursuant to 28 U.S.C.

§ 144 and 28 U.S.C. § 455. [R. 388.] For the following reasons, Defendants’ motion is

DENIED.

                                                 I

       Litigation in this matter has been protracted and is yet ongoing. This Court has noted

before that Defendants “have a long history of contumacious practice in this case that began in

2012.” [R. 341.] On numerous occasions, Defendants have failed to produce timely discovery

or respond to discovery requests altogether, failed to obtain counsel, and failed to appear for

scheduled depositions, all in defiance of this Court’s orders. [See R. 341.] In September, 2014

this Court entered Default as to liability against the Defendants. [R. 206.]

       What remains to be settled is the issue of damages. An evidentiary hearing on that issue

is set before Magistrate Judge Hanly A. Ingram on December 11, 2018. [R. 373.] Now,

Defendants have moved for Judge Ingram’s recusal, on the grounds that his prior rulings
demonstrate “bias and prejudice against Defendants.” [R. 388-1.] Defendants also request a

telephonic conference to argue this motion as well as reschedule the evidentiary hearing. Id.

                                                          II

         Under § 144, whenever a party to a proceeding in district court makes a motion and files

a sufficient affidavit “that the judge before whom the matter is pending has a personal bias or

prejudice either against him or in favor of any adverse party,” the judge must recuse. A party

may only file one of these motions in any case, and that motion must be accompanied by a

certificate from the counsel of record stating that the motion was made in good faith. 28 U.S.C.

§ 144. It is well settled that 28 U.S.C. § 455 “must be construed in para materia” with § 144.

United States v. Story, 716 F.2d 1088, 1091 (6th Cir. 1983). Under both statutes, recusal is not

subjective and is required “if a reasonable, objective person, knowing all of the circumstances,

would have questioned the judge’s impartiality.” Hughes v. United States, 899 F.2d 1495, 1501

(6th Cir. 1990).

         The Defendants filed their motion and two affidavits1 simultaneously. [R. 388; R. 388-2;

R. 388-3.] In their memorandum accompanying the motion, counsel for defendants indicated

“Defendants mean no disrespect by this Motion, but they also submit that the Motion is well-

grounded and is not simply a reaction to rulings that have not been in Defendants’ favor.” [R.

388-1.] However, the motion did not contain a “certificate from the counsel of record stating

that it is made in good faith,” as required by § 144. 28 U.S.C. § 144. Because Defendants have

not complied with the statutory requirement, the motion must be denied. Scott v. Metropolitan

Health Corp., 234 F. App’x 341, 352–53 (6th Cir. 2007).




1
 Section 144 requires the affidavit be that of a party to the litigation. 28. U.S.C. § 144. Because Jonnie L. Turner is
Defendants’ former attorney and not a party, this Court will not consider his affidavit. [ See R. 388-3.]

                                                           2
       However, even if this Court construes Defense counsel’s assertion of good faith as proper

certification, the motion still fails. “[D]isqualification under section 455(a) must be predicated as

previously under section 144, upon extrajudicial conduct rather than on judicial conduct.” United

States v. Story, 716 F.2d 1088, 1091 (6th Cir. 1983) “‘Personal’ bias is prejudice that emanates

from some source other than participation in the proceedings or prior contact with related cases.”

Wheeler v. Southland Corp., 875 F.2d 1246, 1251 (6th Cir. 1989) (quoting Demjanjuk v.

Petrovsky, 776 F.2d 571, 577 (6th Cir. 1985)). It is well established that personal bias cannot

arise from the Court’s view of the law, and “judicial rulings alone almost never constitute a valid

basis for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994).

       Here, the only evidence Defendants supply of bias are Judge Ingram’s previous rulings in

the case. [R. 388-1.] Defendants point to language in various of Judge Ingram’s orders and

argue that “the tone and tenor of Magistrate Judge Ingram’s rulings” demonstrate clear bias

against the Defendants. [R. 388-1.] But Defendants fail to identify or even allege any

extrajudicial source of bias on the part of Judge Ingram while simultaneously admitting “that

[Defendants] have perhaps on certain occasions failed to adhere to the precise letter and spirit of

their discovery obligations in this matter.” [R. 388-1 at 2.] This is hedging. Defendants have

repeatedly defied or disregarded orders of this Court as well as those of Judge Ingram. [See R.

341; R. 345.] Further, this Court does not agree with Defendants’ position that Judge Ingram’s

rulings have been “inflammatory,” but even if they were, “expressions of impatience,

dissatisfaction, annoyance, and even anger, that are within the bounds of what imperfect men and

women . . . sometimes display” do not by themselves establish personal bias. Liteky v. United

States, 510 U.S. 540, 555–56 (1994).




                                                  3
       Judges are presumed to be impartial, and the moving party carries the burden of proving

otherwise. Scott v. Metropolitan Health Corp., 234 F. App’x 341, 352 (6th Cir. 2007). In

addition to failing to comply with the statute, Defendants have failed to carry this substantial

burden. See id. Defendants’ assertion that Judge Ingram’s previous orders demonstrate personal

bias does not form a valid basis for a motion pursuant to 28 U.S.C. §§ 144 or 455.

                                                III

       Accordingly, and the Court being sufficiently advised, Plaintiff’s Motion for Recusal [R.

388] under 28 U.S.C. § 144 and § 455 is hereby DENIED.

       This the 28th day of November, 2018.




                                                 4
